Citation Nr: 0501680	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  98-12 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for neck disability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

When the case was before the Board in December 2002, it was 
remanded for additional RO action.  The report of an April 
2004 VA examination notes that the veteran reported that he 
had been unemployed for over a year due to his service-
connected right shoulder disability and that his left 
shoulder was becoming painful because of overuse resulting 
from protecting his right shoulder.  These statements raise 
the issues of entitlement to a total rating based on 
unemployability due to service-connected disabilities and 
entitlement to service connection for left shoulder 
disability as secondary to the service-connected right 
shoulder disability.  These matters are referred to the RO 
for appropriate action.

The Board also notes that the veteran underwent surgery on 
his right shoulder at a VA facility in October 2001.  The RO 
has not formally adjudicated the issue of entitlement to a 
temporary total rating for convalescence based on the October 
2001 procedure.  Therefore, this matter is also referred to 
the RO for appropriate action.


REMAND

Review of the claims folder reveals that the veteran has been 
followed by VA for his neck and right shoulder disabilities.  
The RO has not undertaken appropriate development to obtain 
all pertinent VA outpatient records for the period since 
March 2002.

The Board further notes that in the December 2002 remand, 
the Board directed that RO to make arrangements for the 
veteran to be afforded an examination by a physician or 
physicians with appropriate expertise to determine the 
current degree of severity of the veteran's neck and right 
shoulder disabilities.  Thereafter, the veteran was provided 
a VA examination in April 2004; however, whether the 
examiner has the appropriate expertise to provide the 
required information can not be determined from the 
examination report because the examiner provided her name 
without indicating whether she is a physician or otherwise 
providing information concerning her competency to provide 
the required information.  The Board is obligated by law to 
ensure that RO's comply with its directives.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).  

The Board is also of the opinion that additional VA 
examination is necessary to resolve some of the discrepancies 
in the findings on the various VA examinations during the 
pendency of these claims.

Finally, the Board notes that during the pendency of this 
appeal, the criteria for evaluating disabilities of the 
spine were amended.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Codes 5235 to 5243, 
and Plate V). The RO has not considered the veteran's claim 
for an increased evaluation for neck disability in light of 
the new criteria.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: 

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession, and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any other records, not already of record, 
pertaining to treatment or evaluation of 
the disabilities at issue during the 
period of these claims.

2.  The RO should undertake appropriate 
development to obtain a copy of any 
pertinent records identified but not 
provided by the veteran.  In any event, 
the RO should obtain a copy of all 
pertinent VA medical records for the 
period since March 2002.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician or 
physicians with appropriate expertise to 
determine the current degree of severity 
of all musculoskeletal and neurological 
manifestations of his service-connected 
neck and right shoulder disabilities.  
The claims folders, to include a copy of 
this remand, must be made available to 
the examiner(s) for review, and the 
examiner(s) must note such review in the 
report.  Any indicated tests and studies, 
including X-rays, range of motion testing 
in degrees, and electrodiagnostic tests 
should be performed.  The manifestations 
attributable to the service-connected 
neck and/or right shoulder disabilities 
should be identified, and documentation 
of any other symptoms ratable under the 
revised regulations should be made. 

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected neck 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm. Any functional 
impairment of the upper extremities 
due to cervical disc disease should 
be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also confirm or 
rule out the presence of nerve 
impairment in the right shoulder, 
and identify the nerve involved, if 
any.

The examiner should clarify the 
muscle group(s) implicated in the 
veteran's neck disability.  The 
examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and left 
and right rotation of the cervical 
spine (neck disability), and 
specifically identify any excursion 
of motion accompanied by pain. 

If the cervical spine is ankylosed, 
the examiner should identify the 
angle of ankylosis, provide an 
opinion as to whether it is at a 
favorable or unfavorable angle, and 
indicate whether it results in 
difficulty walking because of a 
limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or 
neurologic symptoms due to nerve 
root stretching.  

The examiner should note the exact 
measurements for forward flexion, 
abduction, internal and external 
rotation of the right shoulder, and 
specifically identify any excursion 
of motion accompanied by pain.

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

For each disability, the examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
examiner should so state.  

The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected 
disabilities on his ability to work.  
The rationale for all opinions 
expressed should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
claims based on a de novo review of all 
pertinent evidence and consideration of 
all potentially applicable criteria.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




